PER CURIAM.
William L. Crawford appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to exhaust administrative remedies. “No action shall be brought with respect to prison conditions ... by a prisoner confined in any jail, prison, or other correctional facility until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a) (2000). We find no abuse of discretion in the district court’s dismissal of the complaint without prejudice to allow Crawford an opportunity to exhaust his administrative remedies, as required by § 1997e(a). Accordingly, we affirm the district court’s order. We deny Crawford’s motion for the appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED